
	

113 HR 822 IH: Teaching Geography is Fundamental Act
U.S. House of Representatives
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 822
		IN THE HOUSE OF REPRESENTATIVES
		
			February 26, 2013
			Mr. Van Hollen (for
			 himself, Mr. Petri, and
			 Mr. Walz) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To improve and expand geographic literacy among
		  kindergarten through grade 12 students in the United States by improving
		  professional development programs for kindergarten through grade 12 teachers
		  offered through institutions of higher education.
	
	
		1.Short titleThis Act may be cited as the
			 Teaching Geography is Fundamental
			 Act.
		2.Geography
			 educationTitle II of the
			 Higher Education Act of 1965 (20 U.S.C. 1021 et seq.) is amended by adding at
			 the end the following:
			
				DGeography
				education
					271.FindingsCongress makes the following
				findings:
						(1)The economic
				stature and competitiveness of the United States requires increasingly
				sophisticated levels of geographic knowledge and mastery of geographic
				tools.
						(2)It is estimated
				that the United States geospatial industry generated $73,000,000,000 in revenue
				last year, with half a million high-wage jobs, and that the industry is growing
				at between 25-30 percent per year. This burgeoning industry will not be able to
				maximize its growth potential without a sustained Federal investment in
				geography education.
						(3)A 2012 report by a
				Council on Foreign Relations task force, United States Education Reform and
				National Security, states that the lack of global awareness among American
				citizens increasingly jeopardizes their ability to interact with local and
				global peers or participate meaningfully in business, diplomatic, and military
				situations.
						(4)Geographic
				literacy is essential to a well prepared citizenry in the 21st century because
				geographic factors assume greater importance as the world’s economies,
				societies, and political structures grow more global in scale.
						(5)The 2010 National
				Assessment of Educational Progress in geography shows that fewer than 30
				percent of students tested in grades four, eight, and twelve scored at
				grade-level or above. These scores have stayed the same or gotten worse since
				the last time the test was administered in 2001.
						(6)The National
				Academy of Sciences urged creation of a national program to improve the
				geographic competence of the United States general population and the school
				age population.
						(7)Geography is one
				of the core academic subjects defined under the Elementary and
				Secondary Education Act.
						(8)A recent National
				Geographic Society survey found that all 50 States and the District of Columbia
				recognize geography in their curricula or content standards, and an increasing
				number require geography for graduation and include geography in mandated
				statewide assessments.
						(9)Seven of ten
				educators responding to a National Geographic survey felt their professional
				development opportunities in geography were inadequate and half believed their
				schools had inadequate basic materials for teaching geography.
						(10)The National
				Geographic Society has spent more than 25 years pioneering an extraordinarily
				effective national program for improving the teaching of geography by engaging
				university faculty, geographers, and highly trained teachers in State
				Geographic Alliances dedicated to providing high-quality professional
				development opportunities for kindergarten through grade 12 teachers.
						(11)More than 80
				colleges and universities in all 50 States have received grants from the
				National Geographic Society to support State Geographic Alliances and their
				professional development programs. Alliance-trained kindergarten through grade
				12 teachers and their higher education partners conduct workshops, develop
				localized teaching materials, and facilitate communication among thousands of
				teachers whose responsibilities include teaching of geography in various
				formats and grade levels.
						(12)A study by
				Mid-continent Research for Education and Learning that assessed student
				academic achievement in geography on the National Assessment of Educational
				Progress showed that students taught by Alliance-trained teachers out-performed
				other students by almost 10 percent.
						(13)We live in a
				changing world with multiple and evolving threats to national security,
				including terrorism, asymmetrical warfare, and social unrest. As the nature of
				the threat evolves, so do the tools, knowledge, and skills needed to respond. A
				2013 National Academies report states that it is likely that qualified
				Geography Information Systems and remote sensing experts are already hard to
				find. Long before 2030, competition and a small number of graduates will likely
				result in shortages in all emerging areas and in the core areas of cartography,
				photogammetry, and geodesy.
						272.Purposes and
				objectives
						(a)PurposeThe purpose of this part is to promote
				geographic literacy and improved understanding of global cultures among
				kindergarten through grade 12 students by expanding programs that employ the
				geographic knowledge and expertise of faculty members in institutions of higher
				education for the benefit of kindergarten through grade 12 teachers and to
				otherwise advance geographic literacy.
						(b)ObjectivesThe objectives of this part are the
				following:
							(1)To increase students knowledge of, and
				achievement in, standards-based geography to enable the students to become
				better informed and more productive citizens.
							(2)To increase the number of highly qualified
				teachers of United States and world geography and to enable the teachers to
				improve student mastery of geographic principles and practical applications of
				those principles.
							(3)To encourage geographic education research,
				to develop and disseminate effective instructional materials, and to promote
				replication of best practices and exemplary programs that foster geographic
				literacy.
							(4)To assist States in measuring the impact of
				education in geography.
							(5)To leverage and expand private and public
				support for geography education partnerships at national, State, and local
				levels.
							273.Grant program
				authorizedThe Secretary is
				authorized to award a grant to a national nonprofit educational organization or
				a consortium of organizations (hereafter in this part referred to as the
				grantee) that has as its primary purpose the improvement of the
				quality of student understanding of geography through effective teaching of
				geography in the Nation’s classrooms.
					274.Use of
				funds
						(a)Direct
				activitiesThe grantee shall
				use not more than 25 percent of the funds made available through the grant for
				a fiscal year—
							(1)to strengthen and expand the grantee’s
				relationships with institutions of higher education and with State educational
				agencies and local educational agencies and other public and private
				organizations with a commitment to geography education and the benefits of
				geography education;
							(2)to support and promote research-based
				training of teachers of geography and related disciplines in kindergarten
				through grade 12 as a means of broadening student knowledge of the world,
				including the dissemination of information on effective practices and research
				findings concerning the teaching of geography;
							(3)to support research on effective geography
				teaching practices and the development of assessment instruments and strategies
				to document student understanding of geography;
							(4)to convene national conferences on
				geography education to assess the current state of geographic literacy and to
				identify strategies for improvement; and
							(5)to develop and disseminate appropriate
				research-based materials to foster geographic literacy.
							(b)Subgrants
							(1)In
				generalThe grantee shall use
				not more than 75 percent of the funds made available through the grant for a
				fiscal year to award subgrants to eligible recipients.
							(2)Eligible
				recipient definedIn this
				part the term eligible recipient means an institution of higher
				education associated with—
								(A)a State geographic alliance;
								(B)a nonprofit educational
				organization;
								(C)a State educational agency or local
				educational agency; or
								(D)a partnership between or among an alliance,
				organization, or agency described in subparagraph (A), (B) or (C).
								(3)Subgrant uses of
				fundsEligible recipients
				shall use the subgrant funds for 1 or more of the following purposes:
								(A)Conducting teacher training programs that
				use effective and research-based approaches to the teaching of geography at the
				kindergarten through grade 12 level.
								(B)Applying Geographic Information System
				(GIS) or other geographic technological tools to the teaching of
				geography.
								(C)Applying Internet and other distance
				learning technology to the teaching of geography or to the continuing education
				of teachers.
								(D)Promoting rigorous academic standards and
				assessment techniques to guide and measure student performance in
				geography.
								(E)Promoting research in geography education,
				emphasizing research that leads to improving student achievement.
								(F)Carrying out local, field-based activities
				for teachers and students to improve their knowledge of the concepts and tools
				of geography while enhancing understanding of their home region.
								(G)Promoting comparative studies of world
				cultures, economies, and environments.
								(H)Encouraging replication of best practices
				and model programs to promote geographic literacy.
								(I)Developing and disseminating effective,
				research-based geography learning materials.
								(J)Convening State-based conferences to assess
				the state of geographic literacy and to identify strategies for
				improvement.
								275.Applications
						(a)Grantee
				applicationsTo be eligible
				to receive a grant under this part, a grantee shall submit to the Secretary an
				application at such time, in such manner, and accompanied by such information
				as the Secretary may require.
						(b)Eligible
				recipient applications
							(1)SubmissionTo be eligible to receive a subgrant under
				this part, an eligible recipient shall submit an application to a grantee at
				such time, in such manner and accompanied by such information as the grantee
				may require.
							(2)Review
								(A)In
				generalA grantee shall
				invite individuals described in
				subparagraph (B) to review all
				applications from eligible recipients for a subgrant under this section and to
				make recommendations to the grantee regarding the approval of the
				applications.
								(B)ReviewersThe individuals referred to in
				subparagraph (A) are the
				following:
									(i)Leaders in the field of geography
				education.
									(ii)Such other individuals as the grantee may
				determine are necessary or desirable.
									276.Requirements
						(a)Administrative
				costsA grantee receiving a
				grant under this part for a fiscal year, and each eligible recipient receiving
				a subgrant under this part for a fiscal year, may use not more than 15 percent
				of the funds made available through the grant or subgrant, respectively, for
				administrative costs.
						(b)Matching
				requirements
							(1)In
				generalIn order to be
				eligible to receive a subgrant under this part an eligible recipient shall
				agree in the application submitted under
				section 275(b) to provide matching funds
				towards the costs of the activities assisted under the subgrant.
							(2)AmountAn eligible recipient shall provide
				matching funds in an amount equal to 20 percent of the subgrant funds received
				under this part for the second and each succeeding fiscal year for which
				subgrant payments are made.
							(3)Source of
				matching fundsMatching funds
				may be provided in cash or in kind, fairly evaluated, including facilities,
				staffing salaries, and educational materials.
							277.Authorization of
				appropriationsThere are
				authorized to be appropriated to carry out this part $15,000,000 for fiscal
				year 2014 and each of the 4 succeeding fiscal
				years.
					.
		
